Case 2:19-cv-08847-PA-SK Document 29 Filed 02/03/20 Page 1 of 1 Page ID #:170

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                                                  CASE NUMBER:


 JOE DEL NIGRO                                                      2:19−cv−08847−PA−SK
                                                  Plaintiff(s),

          v.
 AM PROPERTIES, LLC, et al.
                                                                    NOTICE TO FILER OF DEFICIENCIES IN
                                                Defendant(s).       ELECTRONICALLY FILED DOCUMENTS




 PLEASE TAKE NOTICE:

 The following problem(s) have been found with your electronically filed document:

 Date Filed:         1/31/2020
 Document Number(s):                 27, 28
 Title of Document(s):              Motions for Default Judgment
 ERROR(S) WITH DOCUMENT:

 The 2 motions appear to be duplicate filings. Document no. 27 is set for 2/3/20 and has a notice of motion.
 Document 28 is set for a proper motion date but there is no notice of motion.




 Other:

 Note: In response to this notice, the Court may: 1) order an amended or corrected document to be filed; 2) order the
 document stricken; or 3) take other action as the Court deems appropriate. You need not take any action in response to this
 notice unless and until the Court directs you to do so.


                                                   Clerk, U.S. District Court

 Dated: February 3, 2020                           By: /s/ Margo Mead margo_mead@cacd.uscourts.gov
                                                      Deputy Clerk

 cc: Assigned District Judge and/or Magistrate Judge

     Please refer to the Court’s website at www.cacd.uscourts.gov for Local Rules, General Orders, and applicable forms.


 G−112A(05/19) NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
